            Case 1:21-cv-10426-LTS Document 8-3 Filed 05/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCESCA VIOLA,                                            Civil Action No. 20-1349

                      Plaintiff,

       v.

JOSHUA BENTON AND PRESIDENT AND
FELLOWS OF HARVARD COLLEGE,

                      Defendant.


  DECLARATION OF JOHN P. LAVELLE, JR., ESQ. IN SUPPORT OF MOTION TO
 DISMISS OF DEFENDANT PRESIDENT AND FELLOWS OF HARVARD COLLEGE

       I, John P. Lavelle, Jr., Esq., declare, upon personal knowledge and under penalty of

perjury, that the following is a true and correct:

       1.          I am an attorney with Morgan, Lewis & Bockius LLP, counsel for the Defendant

President and Fellows of Harvard College (“Harvard”) in the above-captioned action. I make

this declaration in support of Harvard’s Motion to Dismiss under Fed. R. Civ. P. 12(b)(2) and

12(b)(6).

       2.          Attached hereto as Exhibit A are true and correct copies of the “truthseeker”

comments referenced in plaintiff’s complaint, last accessed on May 28, 2020, at

https://twitter.com/jbenton/status/992589175693115392.

       3.          Attached hereto as Exhibit B is a true and correct copy of the publicly available

biography     of     Professor     Francesca   Viola,   last     accessed    on   May   28,   2020,   at

https://klein.temple.edu/faculty/francesca-viola.

       4.          Attached hereto as Exhibit C is a true and correct copy of Temple University’s

publicly     available     Mission     Statement,    last      accessed     on    May   28,   2020,   at

https://secretary.temple.edu/sites/secretary/files/policies/01.10.02.pdf.
            Case 1:21-cv-10426-LTS Document 8-3 Filed 05/29/20 Page 2 of 2




       5.       Attached hereto as Exhibit D is a true and correct copy of the Breitbart News

Privacy     Policy   as   of   May   4,   2017,       last    accessed   on   May     28,   2020,   at

https://web.archive.org/web/20170504041402/https://www.breitbart.com/privacy-policy.

       6.       Attached hereto as Exhibit E is a true and correct copy of the Philadelphia

Inquirer Privacy Policy as of December 28, 2017, last accessed on May 29, 2020, at

https://web.archive.org/web/20171228000158/http://www.philly.com/philly/about/terms_of_use/

442129623.html.

       Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge, information and belief.



Executed on May 29, 2020

                                                        By:     /s/ John P. Lavelle, Jr.
                                                                John P. Lavelle, Jr.




                                                  2
